DETAILED ACTION

Status of Claims
Amendments filed August 27, 2021 and September 16, 2021 are acknowledged.   
Claim 4 has been cancelled by the applicant.
Claims 1-3 and 5-20 are pending. 
Claim 11 has been amended.    
Claims 1-3 and 5-20 are examined below.
Claims 1-3 and 5-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 27, 2021 and September 16, 2021 have been fully considered but they are not persuasive. 

First, applicant argues:
The drawings are objected to under 37 CFR 183(a). The drawings must show every feature of the invention specified in the claims. Examiner determines "the passivation trench (claim 4) must be shown or the feature(s) canceled from the claim(s). In particular, although the passivation trench is shown in Figure 2, no details thereof are shown such that one or ordinary skill in the art would understand the extend [sic] to which a trench is formed. No new matter should be entered (OA dated 05/27/2021, p. 3 lines 12-16). In response, ... [sic]

No argument has been received, thus the objection remains.  

Second applicant argues:
Paragraph 33, lines 7-8 include "(or the top metal interconnect layer with at most optionally along with the metal interconnect layer directly under the top metal interconnect layer)" which is unclear (OA dated 05/2712021, p. 5, lines 5-7). In response, p. 5, lines 5-7 has been amended to be clear. As such, the objection is overcome.

However, the amendment does not make the statement more clear.  Appropriate correction is required.

Regarding the rejection of claim 1 in view of Tsutsue et al., applicant argues:
Examiner determines that Tsutsue teaches "a scribe seal (204a) utilizing at least two of the plurality of metal interconnect levels (224a and 222a which correspond directly  to 212 and 216) (OA dated 05/27/2021, p. 7, lines 22-23). Tsutsue, however, does not support Examiner's determination as 222a is a metal interconnect level while 224a is a seal  via - NOT a metal interconnect level:
…
The above confirms that Tsutsue teaches that seal rings 204a & 204b utilize only one metal interconnect metal (222a, 222b). Third seal vias 224a, 224b are NOT metal interconnect layers - they are filled vias. The same applies to second seal vias 223a, 223b.

However, 224a and 224b are “metal,” they “interconnect” caps 225a/225b ultimately to pads 220a and 220b, and they exist in a “level” of the device (Figure 8A).  Thus, despite any other description, they fulfill the definition of “metal interconnect level.”

Applicant further argues:
Moreover, cap layers 225a, 225b that contact third seal vias 224a, 224b, respectively, are conductive caps and NOT metal interconnect layers. 

Cap layers 225a, 225b were never referenced as metal interconnect levels, thus this argument is not relevant.

Applicant further argues:
As such, each of seal 204a & 204b have only one metal interconnect layer - NOT two as determined by Examiner. 

As shown above, 224a and 224b fulfill all the requirements of “a metal interconnect level.”  Combined with level 222a/222b, Tsutsue thus still teaches all the limitations of claim 1.  Thus, applicant’s argument is not persuasive.

Applicant further argues:
Moreover, Tsutsue teaches that his reason for replacing a combination of a via & metal interconnect layer with an extended via (223a, 223b / 224a, 224b) is for the purpose of, "the seal via penetrating the interlayer dielectric film without a "junction" so that, "the number of "junctions" is reduced in the entire seal ring structure". The purpose for this teaching according to Tsutsue is to "further prevent an impurity or the like from entering through "junctions", as compared to a seal ring structure including a large number of "junctions". As a result, the strength of the seal ring structure is enhanced."

Applicant refers to a reasoning which is not relevant, because Tsutsue has already been shown to teach all the limitations of the claim.  Thus, applicant’s argument is not persuasive.

Regarding the rejection of claim 8 in view of Tsutsue et al., applicant argues:
Examiner determines that Tsutsue teaches "at least four metal interconnect levels (212-217) (OA dated 05/27/2021, p. 9, lines 6-7). Tsutsue, however, does not support Examiner's determination:
…
Tsutsue teaches above that reference number 217 is "a pad electrode" that is "connected to the third interconnect 216". Tsutsue teaches three metal interconnect levels (212, 214, 216) - NOT four. As such, Tsutsue fails to teach or suggest, "an integrated circuit (IC) die, comprising: a substrate having a semiconductor surface layer with circuitry configured for at least one function including a plurality of metal interconnect levels thereon including at least four metal interconnect levels ...", as required by Claim 8.

However, 217 is a metal which acts as a connection.  As such, 217 fulfills the definition of a “metal interconnection.”  Further, the term “metal interconnect level” is so broad that 212, 213, 214, 215, and 216 may each be construed its own separate “metal interconnect level” because each are metal, each act as an interconnect, and they each are at different levels.  Thus, applicant’s argument is not persuasive.


Moreover, Examiner determines that Tsutsue teaches, "a single metal meander stop ring (224b) located outside the scribe seal consisting of the top metal interconnect level ... " (OA dated 05/27/2021, p. 9, lines 14-15). Tsutsue, however, does not support Examiner's determination as 224b is a seal via - NOT a metal interconnect level:
…
The above confirms that Tsutsue teaches that seal rings 204a & 204b utilize only one metal interconnect metal (222a, 222b). Third seal vias 224a, 224b are NOT metal interconnect layers - they are filled vias. The same applies to second seal vias 223a, 223b. Moreover, cap layers 225a, 225b that contact third seal vias 224a, 224b, respectively, are conductive caps and NOT metal interconnect layers. As such, each of seal 204a & 204b have only one metal interconnect layer - NOT two as determined by Examiner. 
…
Moreover, Tsutsue teaches that his reason for replacing a combination of a via & metal interconnect layer with an extended via (223a, 223b / 224a, 224b) is for the purpose of, "the seal via penetrating the interlayer dielectric film without a "junction" so that, "the number of "junctions" is reduced in the entire seal ring structure". The purpose for this teaching according to Tsutsue is to "further prevent an impurity or the like from entering through "junctions", as compared to a seal ring structure including a large number of "junctions". As a result, the strength of the seal ring structure is enhanced". 

However, this argument is identical to that regarding claim 1.  Please see discussion of the rejection of claim 1 above for rebuttal.

Regarding the rejection of claim 9 in view of Tsutsue et al., applicant argues:
Claim 9 further defines the IC die of claim 8, wherein the single metal meander stop ring consists of only the top metal interconnect level. Claim 9 depends from Claim 8 and is allowable for the same reasons set forth above in support of the patentability of Claim 1. Examiner relies upon Tsutsue 224b as teaching this limitation (OA dated 05/27/2021, p. 9, lines 18-19). Tsutsue, however, does not support Examiner's determination:
…
The above confirms that Tsutsue teaches that seal rings 204a & 204b utilize only one metal interconnect metal (222a, 222b ). Third seal vias 224a, 224b are NOT metal interconnect layers - they are filled vias. The same applies to second seal vias 223a, 223b. Moreover, cap layers 225a, 225b that contact third seal vias 224a, 224b, respectively, are conductive caps and NOT metal interconnect layers. As such, each of seal 204a & 204b have only one metal interconnect layer - NOT two as determined by Examiner, and the metal interconnects 222a & 222b are not "top metal interconnect layers" as determined by Examiner. 
…
Moreover, Tsutsue teaches that his reason for replacing a combination of a via & metal interconnect layer with an extended via (223a, 223b / 224a, 224b) is for the purpose of, "the seal via penetrating the interlayer dielectric film without a "junction" so that, "the number of "junctions" is reduced in the entire seal ring structure". The purpose for this teaching according to Tsutsue is to "further prevent an impurity or the like from entering through "junctions", as compared to a seal ring structure including a large number of "junctions". 



Further, applicant states:
As such, Tsutsue fails to teach or suggest wherein the single metal meander stop ring consists of only the top metal interconnect level, as is required by Claim 9.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Nowhere in the above remarks is there any discussion of the claim language “wherein the single metal meander stop ring consists of only the top metal interconnect level.”

Regarding the rejection of claim 11 in view of Tsutsue et al., applicant argues:
Examiner determines that Tsutsue teaches "forming an inner metal meander stop ring (204b) and an outer metal meander stop ring (an additional 204b; column 16, lines 6064) outside the scribe seal" (OA dated 05/27/2021, p. JO, lines 15-16). In response, the limitation "forming an inner metal meander stop ring and an outer metal meander stop ring outside the scribe seal" has been amended to be "forming an inner metal meander stop ring utilizing the top metal interconnect level and an outer metal meander stop ring outside the scribe seal". As Tsutsue teaches no top metal interconnect level in seal rings 204a & 204b, Tsutsue fails to teach or suggest, "forming an inner metal meander stop ring utilizing the top metal interconnect level and an outer metal meander stop ring outside the scribe seal", as required by Claim 11:
…
The above confirms that Tsutsue teaches that seal rings 204a & 204b utilize only one metal interconnect metal (222a, 222b) which are not "top" metal interconnect layers. Third seal vias 224a, 224b are NOT metal interconnect layers - they are filled vias. The same applies to second seal vias 223a, 223b. Moreover, cap layers 225a, 225b that contact third seal vias 224a, 224b, respectively, are conductive caps and NOT metal interconnect layers. As such, each of seal 204a & 204b have only one metal interconnect layer which are not top metal interconnect layers. 
…
Moreover, Tsutsue teaches that his reason for replacing a combination of a via & metal interconnect layer with an extended via (223a, 223b / 224a, 224b) is for the purpose of, "the seal via penetrating the interlayer dielectric film without a "junction" so that, "the number of "junctions" is reduced in the entire seal ring structure". The purpose for this teaching according to Tsutsue is to "further prevent an impurity or the like from entering through "junctions", as compared to a seal ring structure including a large number of "junctions". As a result, the strength of the seal ring structure is enhanced". 



Next, regarding the rejection of claim 12 in view of Tsutsue et al., applicant argues:
Moreover, Examiner identifies (col. 16, lines 60-64 & col. 21, lines 58-62) of Tsutsue as teaching this limitation. Tsutsue, however, does not support Examiner's determination:
…
The only thing the above teaching suggests is that the passivation film 209 "completely surrounds the chip region 202". Third 204b is outside both 204a and inner seal ring comprising 211-217. Nowhere does Tsutsue teach or suggest, etching passivation layer 209 BETWEEN seal rings 204a & 204b as suggested by Examiner. As there is no "etching" between seal rings 204a & 204b, it follows that there cannot be any "trench" in the passivation layers between adjacent ones of seal rings 204a & 204b. As such, Tsutsue fails to teach or suggest, "etching the passivation layer in a portion of the scribe street between adjacent ones of the outer metal meander stop rings to provide a trench in the passivation layer", as required by Claim 12. 

However, Tsutsue’s Figure 1 shows several chips 102 on a single substrate 101, separated by scribe regions 103.  The scribe regions include meander stop rings, such as multiple 204b, column 16, lines 60-64.  The first 204b constitutes the “inner meander stop ring” and additional 204bs may constitute “outer stop rings.”  Thus, any trench (which is ultimately filled with cap 225b) in one of the many outer meander stop rings may be between adjacent outer stop rings, as shown below:

    PNG
    media_image1.png
    348
    448
    media_image1.png
    Greyscale

Thus, applicant’s argument is not persuasive.

Regarding the rejection of claim 16 in view of Tsutsue et al., applicant argues:
Tsutsue teaches above that reference number 217 is "a pad electrode" that is "connected to the third interconnect 216". Tsutsue teaches three metal interconnect levels (212, 214, 216) - NOT four.  As such, Tsutsue fails to teach or suggest, "forming a metal stack including a plurality of metal interconnect levels including at least four levels thereon comprising a top metal interconnect level and a bottom metal interconnect level, with a passivation layer on the top metal interconnect level, the forming the plurality of metal interconnect levels ... "

However, this argument is identical to that regarding claim 8.  Please see discussion of the rejection of claim 8 above for rebuttal.

Further, applicant argues:
Moreover, Examiner determines that Tsutsue teaches, "forming a single metal meander stop ring (224b) located outside the scribe seal that is separated from the scribe seal by a separation gap (Figure 8A)" (OA dated 05/27/2021, p. 11, lines 16-17). Tsutsue, however, does not support Examiner's determination as 224b is a seal via - NOT a metal interconnect level:
…
The above confirms that Tsutsue teaches that seal rings 204a & 204b utilize only one metal interconnect metal (222a, 222b ). Third seal vias 224a, 224b are NOT metal interconnect layers - they are filled vias. The same applies to second seal vias 223a, 223b. Moreover, cap layers 225a, 
…
Moreover, Tsutsue teaches that his reason for replacing a combination of a via & metal interconnect layer with an extended via (223a, 223b / 224a, 224b) is for the purpose of, "the seal via penetrating the interlayer dielectric film without a "junction" so that, "the number of "junctions" is reduced in the entire seal ring structure". The purpose for this teaching according to Tsutsue is to "further prevent an impurity or the like from entering through "junctions", as compared to a seal ring structure including a large number of "junctions". As a result, the strength of the seal ring structure is enhanced". 

However, this argument is identical to that regarding claim 1.  Please see discussion of the rejection of claim 1 above for rebuttal.

Regarding the rejection of claim 17 in view of Tsutsue et al., applicant argues:
Claim 17 further defines the method of claim 16, wherein the single metal meander stop ring consists of only the top metal interconnect level. Claim 17 depends from Claim 16 and is allowable for the same reasons set forth above in support of the patentability of Claim 16. Examiner relies upon Tsutsue 224b as teaching this limitation (OA dated 05/27/2021, p. 11, lines 20-21). Tsutsue, however, does not support Examiner's determination:
…
The above confirms that Tsutsue teaches that seal rings 204a & 204b utilize only one metal interconnect metal (222a, 222b ). Third seal vias 224a, 224b are NOT metal interconnect layers - they are filled vias. The same applies to second seal vias 223a, 223b. Moreover, cap layers 225a, 225b that contact third seal vias 224a, 224b, respectively, are conductive caps and NOT metal interconnect layers. As such, each of seal 204a & 204b have only one metal interconnect layer - NOT two as determined by Examiner. 
…
Moreover, Tsutsue teaches that his reason for replacing a combination of a via & metal interconnect layer with an extended via (223a, 223b / 224a, 224b) is for the purpose of, "the seal via penetrating the interlayer dielectric film without a "junction" so that, "the number of "junctions" is reduced in the entire seal ring structure". The purpose for this teaching according to Tsutsue is to "further prevent an impurity or the like from entering through "junctions", as compared to a seal ring structure including a large number of "junctions". As a result, the strength of the seal ring structure is enhanced". 

However, this argument is identical to that regarding claim 1.  Please see discussion of the rejection of claim 1 above for rebuttal.

Further, applicant states:
As such, Tsutsue fails to teach or suggest wherein the single metal meander stop ring consists of only the top metal interconnect level, as is required by Claim 17.



Regarding the rejection of claim 1 in view of Akiyama et al., applicant argues:
Examiner opines that Akiyama (Figures 16 and 17) teaches "an integrated circuit (IC) die" (OA dated 05/27/2021, p. 12, line 5). FIG. 16, however, is a diagram illustrating main elements of a solid state imaging device (1b) according to a second embodiment of the invention. FIG. 17 is a diagram illustrating main elements of a solid-state imaging device according to a second embodiment of the invention. Contrary to Examiner's determination, neither FIG. 16 nor FIG. 17 shows "an integrated (IC) die". Should Examiner disagree Examiner should identify the limitation with more specificity. Without such specificity, Akiyama fails to teach or suggest, "An integrated circuit (IC) die", as required by Claim 1. As such, for this reason alone, the 35 U.S.C. 102(a)(l) rejection of Claim 1 is improper and must be withdrawn.

Figures 2 and 16 are drawn to a “solid state imaging device” which includes a semiconductor substrate 101 (column 5, lines 1-3), which includes pixels P formed thereon (Figures 1 and 3), in which are incorporated photodiodes (21) as well as pixel transistors (Figure 6 and column 5, lines 15-19).  An “integrated circuit” is a defined as “a tiny complex of electronic components and their connections that is produced in or on a small slice of material (such as silicon),” (Merriam Webster), which is clearly shown in Figures 2, 6, and 16.  Thus, Akiyama is shown to teach an integrated circuit die.  

Further, applicant argues:
Examiner next determines that Akiyama teaches "a substrate (101) having a semiconductor surface layer with circuitry configured for at least one function (PA) including a plurality of metal interconnect levels thereon (110) comprising a top metal interconnect level and a bottom metal interconnect level (Figure 17), with a passivation layer (110Z) comprising a dielectric material on the top metal interconnect level" (OA dated 05/27/2021, p. 12, lines 7-10). Applicants traverse Examiner's determination as interconnect layer 110 is in "insulation layer 110Z which is below semiconductor substrate 101. As such, Akiyama fails to teach or suggest, "a substrate having a semiconductor surface layer with circuitry configured for at least one function including a plurality 

However, the claim language explicitly states “a substrate having a semiconductor surface layer with circuitry configured for at least one function including a plurality of metal interconnect levels thereon.”  Akiyama is shown to teach the metal interconnect levels 110 are on the substrate 101, as claimed.  Thus, applicant’s argument is not persuasive.

Further, applicant argues:
Examiner further determines that passivation layer (110Z) is "on top of metal interconnect levels 110" (OA dated 05/27/2021, p. 12, lines 9-10). However, reference to FIG. 17 clearly shows that plurality of metal interconnect levels (110) is embedded within insulation layer (110Z). As such, Akiyama fails to teach or suggest, "... with a passivation layer comprising a dielectric material on the top metal interconnect level", as required by Claim 1.

However, a passivation layer 110Z exists on the metal interconnect levels 110, as shown in the figure, regardless of whether it also exists beside and beneath the metal interconnect levels 110.  Thus, applicant’s argument is not persuasive.

Regarding the rejection of claim 11 in view of Akiyama et al., applicant argues:
Examiner opines that Akiyama teaches "a method of fabricating an integrated circuit (IC) die" (OA dated 05/27/2021, p. 13, lines 9-10). FIG. 16, is a diagram illustrating main elements of a solid state imaging device (1b) according to a second embodiment of the invention. FIG. 17 is a diagram illustrating main elements of a solid-state imaging device according to a second embodiment of the invention. Contrary to Examiner's determination, neither FIG. 16 nor FIG. 17 shows "a method of fabricating an integrated (IC) die". Should Examiner disagree Examiner should identify the limitation with more specificity. Without such specificity, Akiyama fails to teach or suggest, "A method of fabricating an integrated circuit (IC) die", as required by Claim 11. As such, for this reason alone, the 35 U.S.C. 102(a)(l) rejection of Claim 11 is improper and must be withdrawn.

However, this argument is identical to that regarding claim 1.  Please see discussion of the rejection of claim 1 above for rebuttal.

Further, applicant argues:


First, it is unclear how the insulation layer 110Z existing below the substrate has any relevance to a scribe street positioned between adjacent ones of the plurality of IC die.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  
Second, column 6, lines 16-22 state that scribe areas LA exist between adjacent chip areas before they are singulated.  Thus, applicant’s argument is not persuasive.

Further, applicant argues:
Examiner further determines that passivation layer (110Z) is "on top of metal interconnect levels 110" (OA dated 05/27/2021, p. 14, lines 7-8). However, reference to FIG. 17 clearly shows that plurality of metal interconnect levels (110) is embedded within insulation layer (110Z). As such, Akiyama fails to teach or suggest, "forming a metal stack including a plurality of metal interconnect levels thereon comprising a top metal interconnect level and a bottom metal interconnect level, with a passivation layer on the top metal interconnect level, the forming the plurality of metal interconnect levels including: "forming in the scribe street a scribe seal around a periphery of the plurality of IC die utilizing at least two of the plurality of metal interconnect levels", as required by Claim 11.

However, this argument is identical to that regarding claim 1.  Please see discussion of the rejection of claim 1 above for rebuttal.

Regarding the rejection of claim 13 in view of Tsutsue et al. in view of Morimoto et al., applicant argues:


First, applicant has misquoted the Office Action by ascribing to Morimoto what was originally ascribed to Tsutsue and omitting the referenced teaching by Morimoto altogether.  It is unclear to what the applicant is referring.
Second, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Third, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Regarding the rejection of claim 18 in view of Tsutsue et al. in view of Morimoto et al., applicant argues:
Claim 18 further defines the method of claim 16, further comprising stealth laser dicing focused depthwise in the scribe street to generate embedded crystal damage in the scribe street. Examiner admits that Tsutsue does not teach or suggest steal laser dicing focused depthwise in the scribe street to generate embedded crystal damage to the scribe street (OA dated 05/27/2021, p. 17, lines 4-6). Examiner, however, teaches that Morimoto teaches that stealth dicing is performed utilizing a dicing blade (column 22, lines 6-12) (OA dated 05/27/2021, p. 17, lines 7-8). Examiner proceeds to that one having ordinary skill in the art would combine Tsutsue with Morimoto to arrive at the limitations of Claim 18. Morimoto, however, does not support Examiner's determination. But even if, arguendo, Morimoto teaches what is suggested by Examiner, Morimoto fails to teach or suggest the previously identified deficiencies of Tsutsue as applied to Claim 18. As such, any combination yet fails to teach or suggest all of the limitations of Claim 18.



Drawings
The drawings were received on September 16, 2021.  These drawings are accepted.

Specification 
The disclosure is objected to because of the following informalities:
Paragraph 33, lines 7-8 include “(or the top metal interconnect layer with at most optionally along with the metal interconnect layer directly under the top metal interconnect layer)” which is unclear.
Appropriate correction is required.

Claim Interpretation
Claim 8, line 11, and claim 16, line 13 include “and at most a metal interconnect level” (emphasis added).  For the purposes of examination, the term “at most” will be interpreted to mean “optionally.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-12, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsue et al. (US 7,453,128; hereinafter “Tsutsue”).

Regarding claim 1, Tsutsue (Figures 7 and 8A) teaches an integrated circuit (IC) die, comprising:
a substrate (201) having a semiconductor surface layer with circuitry (202; column 16, lines 52-55) configured for at least one function including a plurality of metal interconnect levels (212-217) thereon comprising a top metal interconnect level (216) and a bottom metal interconnect level (212), with a passivation layer (209) comprising a dielectric material on the top metal interconnect level;
a scribe street (203 and regions 204a and 204b) around a periphery of the IC die, the scribe street comprising:
a scribe seal (204a) utilizing at least two of the plurality of metal interconnect levels (224a and 222a which correspond directly to 212 and 216);
an inner metal meander stop ring (204b) comprising at least the top metal interconnect level (224b) located outside the scribe seal, wherein the scribe seal and the inner metal meander stop ring are separated by a first separation gap (Figure 8A), and 
an outer metal meander stop ring (an additional 204b: column 16, lines 60-64) comprising at least the top metal interconnect level (224b) located outside the inner metal stop 

Regarding claim 2, Tsutsue teaches the inner metal meander stop ring and the outer metal meander stop ring are both continuous encircling rings (Figure 7: 204a, 204b, and additional 204b; column 16, lines 60-64).

Regarding claim 5, Tsutsue teaches the inner metal meander stop ring (204b) and the outer metal meander stop ring (an additional 204b: column 16, lines 60-64) further comprise at least one of the plurality of metal interconnect levels besides the top metal interconnect level (Figure 8).

Regarding claim 7, Tsutsue teaches the inner metal meander stop ring and the outer metal meander stop rings are substantially parallel to one another and are exclusively along the periphery of the IC die (Figure 8A).

Regarding claim 8, Tsutsue teaches an integrated circuit (IC) die, comprising: 
a substrate (201) having a semiconductor surface layer with circuitry (202; column 16, lines 52-55) configured for at least one function including a plurality of metal interconnect levels thereon including at least four metal interconnect levels 212-217) comprising a top metal interconnect level (216) and a bottom metal interconnect level (212), with a passivation layer (209) comprising a dielectric material on the top metal interconnect level;

a scribe seal (204a) utilizing at least two of the plurality of metal interconnect levels (224a and 222a which correspond directly to 212 and 216); and
a single metal meander stop ring (224b) located outside the scribe seal consisting of the top metal interconnect level and at most a metal interconnect level immediately below the top metal interconnect layer, wherein the scribe seal and the single metal meander stop ring are separated by a separation gap (Figure 8A).

Regarding claim 9, Tsutsue teaches the single metal meander stop ring consists of only the top metal interconnect level (224b).

Regarding claim 10, Tsutsue teaches the single metal meander stop ring (224b as shown as 204b in Figure 7) comprises a continuous encircling ring (Figure 7).

Regarding claim 11, Tsutsue teaches a method of fabricating integrated circuit (IC) die, comprising:
providing a substrate (201) having a semiconductor surface layer with a plurality of the IC die each having circuitry (202; column 16, lines 52-55) in the semiconductor surface layer configured for at least one function, with a scribe street positioned between adjacent ones of the plurality of IC die (203 with adjacent regions 204a and 204b);
forming a metal stack including a plurality of metal interconnect levels thereon comprising a top metal interconnect level (216) and a bottom metal interconnect level (212), 
forming in the scribe street a scribe seal (204a) around a periphery of the plurality of IC die utilizing at least two of the plurality of metal interconnect levels (Figure 8A),
forming an inner metal meander stop ring utilize the top metal interconnect level (204b) and an outer metal meander stop ring (an additional 204b: column 16, lines 60-64) outside the scribe seal,
wherein the inner metal meander stop ring is separated from the scribe seal by a first separation gap (gap between 204a and 204b), and
wherein the outer metal meander stop ring is separated from the inner metal meander stop ring by a second separation gap (additional gap equal to that between 204a and 204b).

Regarding claim 12, Tsutsue teaches etching the passivation layer (209) in a portion of the scribe street between adjacent ones of the outer metal meander stop rings (third 204b: column 16, lines 60-64) to provide a trench in the passivation layer (column 21, lines 58-62).

Regarding claim 16, Tsutsue teaches a method of fabricating integrated circuit (IC) die, comprising:
providing a substrate (201) having a semiconductor surface layer with a plurality of the IC die each having circuitry in the semiconductor surface layer configured for at least one function circuitry (202; column 16, lines 52-55), with a scribe street (203 including 204a and 204b) positioned between adjacent ones of the plurality of IC die;

forming in the scribe street a scribe seal (204a) around a periphery of the plurality of IC die utilizing at least two of the plurality of metal interconnect levels (Figure 8A), and
forming a single metal meander stop ring (224b) outside the scribe seal that is separated from the scribe seal by a separation gap (Figure 8A), the single metal meander stop ring consisting of the top metal interconnect level and at most a metal interconnect level immediately below the top metal interconnect layer.

Regarding claim 17, Tsutsue teaches the single metal meander stop ring consists of only the top metal interconnect level (224b).

Regarding claim 20, Tsutsue teaches the single meander stop ring (224b as shown in Figure 7 as 204b) is a continuous encircling ring that encircles the IC die (Figure 7).

Claim(s) 1, 3, 6, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (US 8,492,805; hereinafter “Akiyama”).
Regarding claim 1, Akiyama (Figures 16 and 17) teaches an integrated circuit (IC) die, comprising:
a substrate (101) having a semiconductor surface layer with circuitry configured for at least one function (PA) including a plurality of metal interconnect levels thereon (110) 
a scribe street (LA) around a periphery of the IC die, the scribe street comprising:
a scribe seal (HG: see below) utilizing at least two of the plurality of metal interconnect levels;
an inner metal meander stop ring comprising at least the top metal interconnect level located outside the scribe seal (see below), wherein the scribe seal and the inner metal meander stop ring are separated by a first separation gap, and 
an outer metal meander stop ring comprising at least the top metal interconnect level located outside the inner metal stop ring, wherein the outer stop ring and the inner stop ring are separated by a second separation gap (see below).


    PNG
    media_image2.png
    455
    938
    media_image2.png
    Greyscale


Regarding claim 3, Akiyama teaches the inner metal meander stop ring and the outer metal meander stop ring are both non-continuous rings (Figure 16), wherein the inner metal 

Regarding clam 6, Akiyama teaches the inner metal meander stop ring and the outer metal stop rings are both 1 µm to 3 µm wide (column 10, lines 5-7 and column 15, lines 7-9).

Regarding claim 11, Akiyama teaches a method of fabricating integrated circuit (IC) die, comprising:
providing a substrate (101) having a semiconductor surface layer with a plurality of the IC die each having circuitry in the semiconductor surface layer configured for at least one function (PA), with a scribe street positioned between adjacent ones of the plurality of IC die (LA);
forming a metal stack including a plurality of metal interconnect levels thereon (110) comprising a top metal interconnect level and a bottom metal interconnect level (see below; Figure 17), with a passivation layer on the top metal interconnect level (110Z), the forming the plurality of metal interconnect levels including:
forming in the scribe street a scribe seal (HG: see below) around a periphery of the plurality of IC die utilizing at least two of the plurality of metal interconnect levels,
forming an inner metal meander stop ring and an outer metal meander stop ring outside the scribe seal (see below),

wherein the outer metal meander stop ring is separated from the inner metal meander stop ring by a second separation gap (see below).


    PNG
    media_image2.png
    455
    938
    media_image2.png
    Greyscale

Regarding claim 14, Akiyama teaches the inner metal meander stop ring and the outer metal stop rings are both 1 µm to 3 µm wide (column 10, lines 5-7 and column 15, lines 7-9).

Regarding claim 15, Akiyama teaches the inner metal meander stop ring and the outer metal meander stop ring are both non-continuous rings (Figure 16), wherein the inner metal meander stop ring has a first plurality of segments and the outer metal meander stop ring has a second plurality of segments, wherein the first plurality of segments are positioned over gaps between the second plurality of segments, and wherein the second plurality of segments are positioned over gaps between the first plurality of segments (Figure 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsue.

Regarding claim 19, since the applicant has not established the criticality of width of the gap stated and since these widths of gaps are in common use in similar devices in the art (see Akiyama above), it would have been obvious to one of ordinary skill in the art to use these In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsue as applied to claims 11 and 16 above, respectively, and further in view of Morimoto et al. (US 9,966,297; hereinafter “Morimoto”).

Regarding claim 13, Tsutsue teaches the method of claim 11, but does not explicitly teach stealth laser dicing focused depthwise in the scribe street to generate embedded crystal damage in the scribe street.  Tsutsue rather teaches that the dicing is performed utilizing a dicing blade (column 22, lines 6-12).  Morimoto shows that stealth laser dicing is an equivalent method known in the art (column 15, lines 8-11).  Therefore, because these two dicing methods were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute stealth laser dicing for blade dicing.
* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **
The expression
“to generate embedded crystal damage in the scribe street”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 



Regarding claim 18, Tsutsue teaches the method of claim 11, but does not explicitly teach stealth laser dicing focused depthwise in the scribe street to generate embedded crystal damage in the scribe street.  Tsutsue rather teaches that the dicing is performed utilizing a dicing blade (column 22, lines 6-12).  Morimoto shows that stealth laser dicing is an equivalent method known in the art (column 15, lines 8-11).  Therefore, because these two dicing methods were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute stealth laser dicing for blade dicing.
* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **
The expression
“to generate embedded crystal damage in the scribe street”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817